PER CURIAM.
Rule 6.325, Florida Rules of Traffic Court, was promulgated by the Supreme Court to be a speedy trial rule for traffic infractions. This intention is clear from a reading of both the 1992 committee notes to the Rule, as well as the clarification of the Rule provided by the 1995 amendment which was promulgated by the Florida Supreme Court on January 11,1996.
The erroneous application of the Rule by both of the Courts below allowed the Rule to unconstitutionally impinge upon the statute of limitations provided for traffic offenses by the Legislature through its enactment of Section 775.15(2)(d), Florida Statutes. Accordingly, the Circuit Court abused its discretion by violating the constitutional doctrine of Separation of Powers by erroneously applying the Rule as it did in this case. As a result, the Circuit Court Order is hereby quashed, and this cause is remanded to the Circuit Court with directions to reverse the Order of Dismissal entered by the County Court, thereby reinstating the case at the trial court level and allowing the State to further prosecute this case in an appropriate manner consistent herewith.